548 U.S. 936 (2006)
LEEGIN CREATIVE LEATHER PRODUCTS
v.
PSKS, INC., DBA KAY'S KLOSET ... KAY'S SHOES, ET AL.
No. 06A179.
Supreme Court of United States.
August 28, 2006.
Application to recall and stay the mandate of the United States Court of Appeals for the Fifth Circuit, presented to JUSTICE SCALIA, and by him referred to the Court, granted pending the timely filing and disposition of a petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for writ of certiorari is granted, the stay shall terminate upon the issuance of the judgment of this Court. This order is conditioned upon the remaining in effect of the bond posted in the United States District Court for the Eastern District of Texas.